120 Ind. App. 609 (1950)
94 N.E.2d 675
MASSEY
v.
WALKER ET AL.
No. 18,127.
Court of Appeals of Indiana.
Filed November 2, 1950.
*610 Floyd E. Harper, of Tipton, for appellant.
Frank B. Russell, of Tipton, for appellees.
ROYSE, C.J.
Appellees have filed their motion to dismiss this appeal on the grounds the transcript was filed in the office more than ninety days after the trial court overruled the motion of appellant for a new trial.
The record discloses judgment was entered in favor of appellees April 20, 1950 and appellant's motion for a new trial was overruled June 20, 1950. The transcript was not filed in the office of the Clerk of this Court until September 22, 1950. The transcript was not filed in time. Rule 2-2, Rules of the Supreme Court of Indiana (1949 Revision).
Appeal dismissed.
NOTE.  Reported in 94 N.E.2d 675.